1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                            Case No.: 18mj3412-RNB-MMA
12                                       Plaintiff,
                                                          ORDER AFFIRMING JUDGMENT
13   v.
14   JOSE OMAR GLORIA-MARTINEZ,
15                                     Defendant.
16
17         Jose Omar Gloria-Martinez appeals the judgment entered following his guilty plea
18   conviction of misdemeanor illegal entry in violation of 8 U.S.C. § 1325. The Court has
19   jurisdiction pursuant to 18 U.S.C. § 3402, and reviews for plain error. See United States
20   v. Kyle, 734 F.3d 956, 962 (9th Cir. 2013) (holding that “the plain-error rule applies
21   where, as here, the defendant failed to raise the Rule 11 violation before the trial court.”).
22   The Court concludes that the magistrate judge did not commit plain error, and therefore
23   AFFIRMS the judgment.
24         Gloria-Martinez argues that the magistrate judge accepted his guilty plea pursuant
25   to Federal Rule of Criminal Procedure 11(b)(3) in error because there was no factual
26   basis to support a finding that he eluded “examination or inspection by immigration
27   officials,” 8 U.S.C. § 1325(a)(2). There was no error. Gloria-Martinez distorts the
28   elements of the offense to argue otherwise. Section 1325(a)(2) is a general intent crime

                                                      1
                                                                                  18mj3412-RNB-MMA
1    which “is consummated at the time an alien gains entry through an unlawful point and
2    does not submit to these examinations.” United States v. Rincon-Jimenez, 595 F.2d 1192,
3    1193-94 (9th Cir. 1979).
4          According to the probable cause statement in support of the complaint, a border
5    patrol agent apprehended Gloria-Martinez after responding to “an area known to Border
6    Patrol agents as ‘3H Ranch,’” located “approximately 18 miles east of the Tecate,
7    California Port of Entry and approximately one half mile north of the United States/
8    Mexico International Boundary.” Doc. No. 1 at 2. Upon arrival to the area, the agent
9    found Gloria-Martinez and three other individuals “attempting to conceal themselves
10   behind some large bushes.” Id. Gloria-Martinez advised the agent that he is a citizen of
11   Mexico “without possession of immigration documents” that would allow him “to enter
12   or remain in the United States legally.” Id. These facts are sufficient to support Gloria-
13   Martinez’s conviction under Section 1325(a)(2). See Rincon-Jimenez, 595 F.2d at 1193
14   (holding that an unlawful entry occurred in violation of Section 1325(a)(2) when the
15   defendant, “a Mexican citizen, illegally entered the United States . . . by traversing the
16   beach between Tijuana and San Ysidro late at night. Because he did not enter at an
17   officially designated border checkpoint, he never presented himself for the medical
18   examination and inspection required of all entering aliens.”); see also United States v.
19   Mancinas-Flores, 588 F.3d 677, 682 (9th Cir. 2009) (“[A] court need not rely on the plea
20   colloquy alone and may conclude that a factual basis exists from anything that appears on
21   the record.” (internal quotation marks omitted)); United States v. Rivera-Ramirez, 715
22   F.2d 453, 457 (9th Cir. 1983) (recognizing that Rule 11 prescribes no specific method of
23   establishing the factual basis so long as sufficient evidence on the record supports the
24   conclusion that the defendant is guilty).
25         Nor did the magistrate judge err under Rule 11(b)(1)(G). The record clearly
26   demonstrates that the magistrate judge properly informed Gloria-Martinez of the nature
27   of the charge against him. See Doc. No. 16 at 11. As another court in this District
28   recently reasoned, “[w]hile it may lack certain elegance to read the disjunctive parts of

                                                   2
                                                                                 18mj3412-RNB-MMA
1    the statute, it was done so correctly and included part (a)(2) the specific provision
2    Defendant faced.” United States v. Choy-Timana, No. 18mj3200-AJB, 2018 U.S. Dist.
3    LEXIS 146493, at *12 (S.D. Cal. Aug. 28, 2018).
4          Accordingly, the Court AFFIRMS the judgment. The Court DENIES the joint
5    motion to stay these proceedings. See Doc. No. 22.
6          IT IS SO ORDERED.
7    DATE: October 17, 2018                  _______________________________________
                                             HON. MICHAEL M. ANELLO
8
                                             United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
                                                                                 18mj3412-RNB-MMA
